In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 15‐2193, ‐2762 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

FELIPE ZAMORA and SAMUEL GUTIERREZ, 
                                   Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          Nos. 08 CR 746‐10, ‐18 — Charles R. Norgle, Judge. 
                      ____________________ 

   SUBMITTED AUGUST 18, 2016 — DECIDED AUGUST 26, 2016 
                 ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  In  2009  the  defendants,  Zamora 
and  Gutierrez,  high‐ranking  members  of  the  Latin  Kings 
street  gang,  were  charged  with  a  variety  of  federal  crimes. 
Zamora  pleaded  guilty  to  participating  in  both  a  racketeer‐
ing conspiracy and  a conspiracy to  extort  money  from  “mi‐
queros,”  who  specialize  in  providing  identification  docu‐
ments  to  unauthorized  aliens.  Gutierrez  pleaded  guilty  to 
participating  in  the  racketeering  conspiracy  and  to  pos‐
2                                                 Nos. 15‐2193, ‐2762 


sessing  an  illegal  drug  with  intent  to  distribute  it.  At  sen‐
tencing  the  district  judge  credited  Zamora  with  acceptance 
of  responsibility,  but  in  sentencing  him  to  240  months  in 
prison  failed  to  indicate  what  Zamora’s  guidelines  range 
was. The court imposed a 3‐year term of supervised release 
with  all  the  standard  conditions  of  supervised  release  plus 
two  special  conditions,  one  requiring  Zamora  to  participate 
in  an  approved  job‐skill  training  program  and  the  other  re‐
quiring him to perform at least 20 hours of community ser‐
vice weekly if he was unemployed. 
     At  Gutierrez’s  sentencing,  which  took  place  a  month  af‐
ter  Zamora’s,  the  judge  refused  to  credit  him  with  ac‐
ceptance  of  responsibility,  on  the  ground  that  unlike  his 
codefendant  he  had  fallen  “substantially  short  of  accepting 
responsibility  factually  for  what  occurred:  what  he  did  and 
what was foreseeable to him, and which was part of the dai‐
ly  activities,  as  it  were,  of  this—of  the  gang  itself.”  His  ac‐
ceptance  of  responsibility,  the  judge  said,  was  directed  “to 
his family and friends” and “totally ignores the other victims 
of  the  activities  carried  out”  by  the  Latin  Kings.  The  judge 
calculated Gutierrez’s guidelines range at 210 to 262 months, 
and  sentenced  him  at  the  bottom  of  the  range,  while  also 
imposing  a  4‐year  term  of  supervised  release  with  all  the 
standard  conditions  plus  special  conditions  requiring 
Gutierrez to undergo a mental‐health evaluation, participate 
in a mental‐health treatment program, take steps to obtain a 
GED, and if unemployed perform community service. 
   The  defendants  appealed,  and  in  United States  v.  Garcia, 
754  F.3d  460,  483–87  (7th Cir.  2014),  we  vacated  their  sen‐
tences—Zamora’s  for  the  judge’s  failure  to  calculate  his 
guidelines  range  or  justify  what  appeared  to  be  an  above‐
Nos. 15‐2193, ‐2762                                                   3 


guidelines  sentence,  Gutierrez’s  for  lack  of  an  adequate  ex‐
planation  by  the  judge  for  deciding  to  deny  Gutierrez  ac‐
ceptance  of  responsibility;  and  so  we  remanded  for  resen‐
tencing of both defendants. 
     On  remand  the  district  judge  commended  Zamora  for 
good  behavior  in  prison  and  for  showing  genuine  remorse 
for  his  activities  as  a  high‐ranking  Latin  King;  calculated  a 
guidelines  imprisonment  range  of  168  to  210  months;  im‐
posed  a  prison  sentence  of  200  months;  and  reimposed  the 
term  and  conditions  of  supervised  release  that  he  had  im‐
posed before. Gutierrez in  his  sentencing memorandum  ex‐
plained  that  heʹd  tried  to  “better  himself”  in  prison  by,  for 
example,  completing  “numerous  classes  and  programs,” 
working as a cook in the prison kitchen, participating in vo‐
cational training as a cabinetmaker, and helping to train oth‐
er  inmates  in  masonry  and  carpentry.  At  his  resentencing 
hearing  he  again  apologized  for  belonging  to  the  Latin 
Kings,  but  this  time  his  apology  was  “to  the  Court,”  his 
family,  and  “also  to  the  community.”  On  the  basis  of  his 
statement,  the  government  recommended  that  he  receive 
credit  for  acceptance  of  responsibility,  which  would  reduce 
his  guidelines  range  from  210  to  262  months  to  151  to  188 
months. After questioning Gutierrez at length concerning his 
activities  as  a  Latin  King,  the  judge,  while  not  calculating  a 
guidelines  range,  did  reduce  his  sentence  from  210  to  188 
months, with “all other aspects of the [original] judgment ... 
[to] remain in effect.” 
    The defendants have again appealed. Both challenge the 
conditions of supervised release, pointing out that the judge 
failed to give advance notice that he was considering impos‐
ing  (as  he  did)  discretionary  conditions  (that  is,  conditions 
4                                                Nos. 15‐2193, ‐2762 


other than the standard and special conditions that the judge 
also imposed), that some of the conditions he did impose we 
have deemed overbroad and overly vague in previous deci‐
sions, and that he failed to determine the compatibility of the 
conditions  he  was  imposing  with  the  statutory  sentencing 
factors in 18 U.S.C. § 3553(a), or to state the conditions orally. 
All  these  were  errors,  which  have  persuaded  the  govern‐
ment—and  persuade  us—that  the  sentences  of  the  defend‐
ants  must  again  be  vacated  and  the  cases  again  remanded 
for the full resentencing that the defendants should have re‐
ceived after our previous remand but did not. See, e.g., Unit‐
ed States v. Poulin, 809 F.3d 924, 931–34 (7th Cir. 2016); United 
States v. Harper, 805 F.3d 818, 822 (7th Cir. 2015); United States 
v.  Sandidge,  784  F.3d  1055,  1067–69  (7th  Cir.  2015);  Unit‐
ed States  v.  Kappes,  782  F.3d  828,  842–52,  862–63  (7th  Cir. 
2015);  United  States  v.  Thompson,  777  F.3d  368,  373,  375–77, 
379–81 (7th Cir. 2015). 
    As explained in United States v. Mobley, No. 15‐2255, 2016 
WL 4275821 (7th Cir. Aug. 15, 2016), at *3, “Because a crimi‐
nal  sentence  is  normally  a  package  that  includes  several 
component  parts  (term  of  imprisonment,  fine,  restitution, 
special assessment, supervised release), when one part of the 
package is disturbed, we prefer to give the district court the 
opportunity  to  reconsider  the  sentence  as  a  whole  so  as  to 
‘effectuate  its  sentencing  intent.’  Pepper  v.  United  States,  562 
U.S. 476, 507 (2011). Vacating the sentence and returning the 
case to the district court for imposition of a new sentence al‐
lows the district court to ‘reconfigure the sentencing plan’ so 
as  to  ‘satisfy  the  sentencing  factors  in  18  U.S.C.  §  3553(a).’ 
Id.” See also United States v. Barnes, 660 F.3d 1000, 1007 (7th 
Cir.  2011),  where  we  explained  that  a  full  resentencing  al‐
Nos. 15‐2193, ‐2762                                                    5 


lows  the  district  court  to  “unbundle  the  sentencing  pack‐
age.” 
     With  regard  to  Gutierrez  the  judge  committed  an  addi‐
tional  error  by  failing  to  calculate  his  guidelines  range  (one 
of  the  errors,  the  reader  will  recall,  that  caused  us  to  order 
Zamora  resentenced).  Furthermore,  though  we  instructed 
the judge to reconsider on remand his ruling that Gutierrez 
had  not  accepted  responsibility  for  the  crimes  he’d  pleaded 
guilty to, we can’t tell from the sentencing transcript how the 
issue  of  acceptance  of  responsibility  was  resolved.  It  is  true 
that  Gutierrez’s  new  sentence—188  months—would  be  the 
top  of  the  guidelines  range  recommended  by  the  defense 
and  the  government,  reflecting  the  deduction  of  three  of‐
fense  levels for acceptance  of  responsibility. But  the  judge’s 
extended  colloquy  concerning  Gutierrez’s  activities  as  a 
member of the Latin Kings and apparent dissatisfaction with 
Gutierrez’s  answers  are  consistent  with  the  judge’s  having 
reduced his sentence not because he’d accepted responsibil‐
ity for his crime but because like Zamora he’d behaved well 
in  prison.  Pepper  v.  United States,  supra,  562  U.S.  at  490–93. 
But thatʹs just a guess; for in contrast to his treatment of Za‐
mora,  the judge  did  not  mention  Gutierrez’s good behavior 
in prison, did not mention any of the section 3553(a) sentenc‐
ing  factors,  and  did  not  explain  why,  assuming  he  was  sub 
silentio  crediting  Gutierrez  with  accepting  responsibility,  he 
nevertheless thought that unlike Zamora Gutierrez deserved 
to be sentenced at the high end of the applicable guidelines 
range. (This assumes that the judge agreed with the litigants’ 
guidelines calculation.) 
   Given that both defendants were entitled to a full resen‐
tencing  after  their  successful  first  appeals,  18  U.S.C. 
6                                          Nos. 15‐2193, ‐2762 


§ 3742(g),  and  instead  received  cursory  treatment  by  the 
judge, and that the government does not contest Gutierrez’s 
request that a different judge conduct his sentencing hearing 
on remand, we order that Gutierrez’s third sentencing hear‐
ing be conducted before a different judge. See 7th Cir. R. 36. 
   The defendants’ sentences are vacated and both cases are 
remanded for resentencing.